             Case 1:21-cv-02212-RC Document 1 Filed 08/19/21 Page 1 of 3


                      IN THE UNITED STATES DISTRICT COURT
                          OF THE DISTRICT OF COLUMBIA

GANNETT SATELLITE INFORMATION                      )
NETWORK, LLC d/b/a USA TODAY                       )
7950 Jones Branch Drive                            )
McLean, VA 22107                                   )
                                                   )
        Plaintiff,                                 )
                                                   )
        v.                                         )
                                                   )
U.S. DEPARTMENT OF DEFENSE,                        )
1155 Defense Pentagon                              )
Washington, D.C. 20301                             )
                                                   )
NATIONAL GUARD BUREAU,                             )
111 S. George Mason Dr.                            )
Arlington, VA 22204                                )
                                                   )
        Defendants.                                )

                                        COMPLAINT

        1.      Plaintiff GANNETT SATELLITE INFORMATION NETWORK, LLC d/b/a/

USA TODAY brings this Freedom of Information Act suit to force Defendants U.S.

DEPARTMENT OF DEFENSE and NATIONAL GUARD BUREAU to produce Notices of

Proposed Resolutions issued by the Complaints Management and Adjudication Division for the

National Guard Bureau and sent to State Equal Employment Managers between 2011 and present.

                                          PARTIES

        2.      Plaintiff GANNETT SATELLITE INFORMATION NETWORK, LLC d/b/a/

USA TODAY (“USA TODAY”) is a member of the media and made the FOIA request at issue in

this case.

        3.      Defendant U.S. DEPARTMENT OF DEFENSE (“DOD”) is a federal agency and

subject to the Freedom of Information Act, 5 U.S.C. § 552.
             Case 1:21-cv-02212-RC Document 1 Filed 08/19/21 Page 2 of 3


       4.       Defendant NATIONAL GUARD BUREAU (“NGB”) is a federal agency, a

component of DOD, and subject to the Freedom of Information Act, 5 U.S.C. § 552.

                                 JURISDICTION AND VENUE

       5.       This case is brought under 5 U.S.C. § 552(a)(4)(B) and presents a federal question

conferring jurisdiction on this Court. See 28 U.S.C. § 1331.

       6.       Venue is proper under 5 U.S.C. § 552(a)(4)(B).

                            FEBRUARY 26, 2021 FOIA REQUEST

       7.       On or around February 26, 2021, USA TODAY submitted a FOIA request to NGB

for “copies of memos of Notices of Proposed Resolutions issued by Chief, Complaints

Management and Adjudication for the National Guard Bureau to State Equal Employment

Managers from Jan. 2011 to the present.” Exhibit 1 at 2-4.

       8.       USA TODAY requested a fee waiver and expedited processing of the request. Id.

       9.       On April 28, 2021, NGB acknowledged receipt of the request, assigned reference

number J-21-0101 to the matter, and denied expediting processing of the request. Exhibit 2.

       10.      NGB stated that the request is currently “at position #284 in the complex queue for

processing with a preliminary estimated completion date of February 28, 2023.” Id.

       11.      On May 25, 2021, USA TODAY appealed the denial of expedited processing.

Exhibit 3.

       12.      On August 3, 2021, DOD affirmed NGB’s denial of expedited processing. Exhibit

4.

       13.      As of the date of this filing, NGB has not issued a determination and has not

produced any records.

                   COUNT I – FEBRUARY 26, 2021 FOIA REQUEST,
            FAILURE TO ISSUE A DETERMINATION OR PRODUCE RECORDS

       14.      The above paragraphs are incorporated herein.

                                               -2-
              Case 1:21-cv-02212-RC Document 1 Filed 08/19/21 Page 3 of 3


       15.       The request seeks disclosure of agency records and was properly made.

       16.       NGB is a component of DOD and subject to FOIA.

       17.       The requested records are not exempt under FOIA.

       18.       NGB has violated FOIA by failing to produce the records responsive to the request

as soon as practicable or issuing a determination within twenty business days.

WHEREFORE, USA TODAY asks the Court to:

       i.        declare that Defendants have violated FOIA;

       ii.       order Defendants to conduct a reasonable search for records and to produce the
                 requested records promptly;

       iii.      enjoin Defendants from withholding non-exempt public records under FOIA;

       iv.       award Plaintiff attorneys’ fees and costs; and

       v.        award such other relief the Court considers appropriate.

Dated: August 19, 2021




                                                       RESPECTFULLY SUBMITTED,

                                                       /s/ Matthew V. Topic

                                                       Attorney for Plaintiff,
                                                       GANNETT SATELLITE INFORMATION
                                                       NETWORK, LLC d/b/a/ USA TODAY

                                                       Matthew Topic, D.C. Bar No. IL 0037
                                                       Joshua Burday, D.C. Bar No. IL 0042
                                                       Merrick Wayne, D.C. Bar No. IL 0058
                                                       LOEVY & LOEVY
                                                       311 North Aberdeen, 3rd Floor
                                                       Chicago, IL 60607
                                                       312-243-5900
                                                       foia@loevy.com




                                                 -3-
